          Case 3:15-cv-07658-MAS-LHG Document 400 Filed 11/16/18 Page 1 of 1 PageID: 12377




                          November 16, 2018

                          VIA ECF

                          The Honorable Lois H. Goodman, U.S.M.J.
                          U.S. District Court for the District of New Jersey
                          Clarkson S. Fisher Building and U.S. Courthouse
                          402 East State Street
                          Trenton, New Jersey 08608

                          Re: In re Valeant Pharmaceuticals International, Inc. Securities Litigation
Richard Hernandez             Master File No. 15-7658 (MAS) (LHG)
Partner
T. 973-848-8615
F. 973-297-6615           Dear Judge Goodman:
rhernandez@mccarter.com
                          On behalf of Defendant Valeant Pharmaceuticals International, Inc. (“Valeant”), I
                          write with respect to Plaintiffs’ Memoranda of Law in support of their motion to
                          compel non-parties Philidor Rx Services, LLC (“Philidor”) and other entities to
McCarter & English, LLP   produce documents (ECF Nos. 386-1, 394-1), and Philidor’s Response in
Four Gateway Center       Opposition (ECF No. 391). While Valeant takes no position with respect to Plaintiffs’
100 Mulberry Street
Newark, NJ 07102-4056     motion to compel, we must correct certain factual representations.
T. 973.622.4444
F. 973.624.7070           The premise of Plaintiffs’ and Philidor’s arguments is that Valeant controls Philidor
www.mccarter.com
                          and may access its documents. See Plaintiffs’ Br. at 17 (asserting that Valeant “has
                          had full access to Philidor’s documents nearly the entire time the case has been
                          pending”); Philidor’s Opp. at 14 (“Plaintiffs assert in their Motion to Compel that
                          Valeant controls Philidor and Valeant has access to the documents Plaintiffs seek
                          from Philidor in their subpoenas. Valeant may dispute those allegations, but if they
BOSTON
                          are true, Plaintiffs can simply issue a discovery request under Fed. R. Civ. P. 34 to
                          Valeant.”); Plaintiffs’ Reply at 6 (asserting that “Valeant has access to and is
HARTFORD
                          maintaining” Philidor’s documents).        Although it received approximately 800
STAMFORD
                          documents in late 2015 and early 2016, Valeant does not control or otherwise have
                          access to Philidor’s documents.
NEW YORK
                          Respectfully submitted,
NEWARK
                          s/ Richard Hernandez
EAST BRUNSWICK
                          Richard Hernandez
PHILADELPHIA
                          cc: All Counsel of Record (via ECF)
WILMINGTON


WASHINGTON, DC
